DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on March 18, 2021, has been entered. Claims 1-5, 7-14, 16-19, 21, and 22 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-14, 16-19, 21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the frame” and “the backboard” in line 14 and “the mounting bracket” in line 33. There is insufficient antecedent basis for these limitations in the claim. It is unclear whether the claimed invention would include the frame of the backboard, the backboard made of a material that allows visibility through the backboard, and the mounting plate. The examiner notes that this issue is further clouded by the limitation “the backboard made of a material that allows visibility through the backboard.” If the claim is directed to the wall mount assembly (as suggested by the preamble), then it is unclear what effect limitations with respect to the material of the backboard (which does not appear to be part of the claimed wall mount assembly) would have on the scope of the claim. The examiner notes that this issue could be overcome by replacing “the frame of the backboard” with --a frame of a backboard--, deleting “the backboard made of a material that allows visibility through the backboard” in lines 14-15, and replacing “the mounting bracket” in line 33 with --a mounting bracket on the frame of the backboard--. On the other hand, if it is Applicant’s intention to claim the backboard, the backboard frame, and/or the mounting bracket as part of the wall mount assembly, then these components should be clearly and positively claimed. 
Regarding claim 10, the limitation “tapering out to away from” in line 36 is unclear. It appears that the words “out to” were unintentionally reintroduced in the current amendment (since these words were deleted in the previous amendment filed July 14, 2020). In addition, the limitation “two parallel” in line 40 renders the claim indefinite, because there appears to be a word missing after “parallel”. It appears that the word “arms” has been unintentionally deleted after “two parallel” (since the word “arms” was present in the previous amendment filed July 14, 2020). The examiner notes that these issues could be overcome by deleting “out to” in line 36 and inserting --arms-- after “parallel” in line 40.
Regarding claim 18, the description of the lower support bracket in lines 30-32 appears to be inconsistent with limitations of lines 34-36. In lines 30-33, the lower support bracket is described as “having a first end rotatably coupled to the bottom member of the wall mount assembly frame”, while in lines 34-35, the parallel arms of the lower support bracket are described as having “a second end rotatably coupled to a respective vertical member of the wall mount assembly frame.” Considered in view of Applicant’s disclosure, it is unclear in what sense the lower support bracket and the parallel arms of the lower support bracket (which are the only claimed components of the lower support bracket) would be coupled to these two The examiner notes that these issues could be overcome by deleting the inconsistent limitations of lines 30-33 (“the lower support bracket having a first end rotatably coupled to the bottom member of the wall mount assembly frame and a second end rotatably coupled to a mounting bracket of a backboard frame”). The examiner notes that if the claims are amended to this effect, care should be taken to ensure proper antecedent basis for a mounting bracket and a backboard frame elsewhere in the claim (as further discussed below).
Additionally, claim 18 recites the limitation “the outer cylinder” in line 45. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that this issue could be resolved by replacing “the outer cylinder” with --an outer cylinder--.
Further regarding claim 18, in view of the amendment to delete “a backboard comprising” at line 49, it is unclear whether “the backboard frame” and “the mounting bracket” recited in lines 50-54 are part of the invention as claimed. The backboard frame and mounting The examiner notes that this issue could be resolved by amendment to reintroduce “a backboard comprising:” at line 49. Additionally, the examiner notes that clarity would be enhanced by introducing the structural relationship of the parallel arms to the mounting bracket after the mounting bracket has been positively recited (e.g., by moving the limitation with respect to the rotatable coupling of the first end of the parallel arms to the mounting bracket from lines 34-35 to the end of line 54). The examiner notes that if the claims are amended according to the examiner’s suggestions above, care should be taken to address any issues regarding lack of antecedent basis in the claims. For example, if Applicant adopts the examiner’s suggestions above to delete reference to a mounting bracket and a backboard frame in line 32 and to move the reference to the mounting bracket from lines 34-35 to line 54, then “the backboard frame” at line 50 should read --a backboard frame--, and “the mounting bracket” at line 54 should read --a mounting bracket--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 9 are recited in independent claim 1 (see lines 25-30), from which claim 9 depends. The limitations of claim 16 are recited in independent claim 10 (see lines 33-38), from which claim 16 depends. Therefore, claims 9 and 16 each fail to further limit the subject matter of the 
Allowable Subject Matter
Claims 1-5, 7-8, 10-14, 17-19, 21, and 22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant's arguments filed March 18, 2021, have been fully considered but they are not persuasive. The examiner notes that although Applicant’s amendment has overcome the rejections under 35 USC 112(a) and the related issues under 35 USC 112(b), Applicant’s amendment has raised new issues under 35 USC 112(b) as set forth above. (Additionally, upon further review, the examiner has recognized additional 112(b) issues with claim 18 with respect to the lower support bracket, as well as 112(d) issues with respect to claims 9 and 16, as set forth above.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 25, 2021/